Amendment No. 1

to the Consulting Agreement Dated August 20, 2007

 

This Amendment No. 1 (“Amendment”) is hereby made between FinancialContent
Services, Inc. (“FC”), and Jade Special Strategy, LLC (“JSS”) (hereinafter FC
and JSS each a “Party” and collectively “Parties”).

 

WHEREAS, FC entered into the Consulting Agreement dated August 20, 2007 (the
“Consulting Agreement”) ;

 

WHEREAS, FC agreed to compensate JSS in the amount of 100,000 shares of
FinancialContent, Inc. and $150,000 by December 31, 2007;

 

WHEREAS, FC had paid only $37,500 to JSS by December 31, 2007;

 

WHEREAS, JSS had not yet performed any consulting services;

 

WHEREAS, the Parties desire to terminate the Consulting Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties agree to modify the terms and conditions of the Agreement as
follows:

 

 

1)

the parties agree to terminate the Consulting Agreement as of December 31, 2007;

 

2)

JSS agrees to refund the $37,500 to FC.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date indicated below.

 

FinancialContent, Inc.

Jade Special Strategy, LLC

 

By:

/s/____________________

By:

/s/______________________

 

Name: Wing Yu

Name: David Propis

 

Title: Chief Executive Officer

Title: Manager

 

Date: December 31, 2007

Date: December 31, 2007

 

 

 

 

 